                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                     LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,

               Plaintiff,

 v.                                                            Case No. 6:19CV00010

 BEDFORD COUNTY SCHOOL BOARD, et al.

                Defendants.

           DEFENDANTS’ RESPONSE TO PLAINTIFF’S OBJECTION TO
         HEARING ON MOTION TO DISMISS FIRST AMENDED COMPLAINT

        Defendants Bedford County School Board (“School Board”) and Dr. Douglas R. Schuch,

 by counsel, in response to the Plaintiff’s Objection to Hearing on Defendant’s Motion to Dismiss

 First Amended Complaint, state as follows.

        1.      The Plaintiff has objected to this Court holding a hearing on the Defendants’

 Motion to Dismiss First Amended Complaint on the basis of a short delay in the scheduling of

 such hearing, which the Plaintiff asserts will impact her initial expect disclsoures.

        2.      Local Rule 11(b) provides that “Unless otherwise ordered, a motion is deemed

 withdrawn if the movant does not set it for hearing (or arrange to submit it without a hearing)

 within 60 days after the date on which the motion is filed. In accordance with Federal Rule of

 Civil Procedure 78(b), the Court may determine a motion without an oral hearing.” (emphasis

 added). Accordingly, the Court retains the authority to consider the motion and to hear oral

 argument on the motion. See e.g. Hawkins v. Fishbeck, 301 F. Supp. 3d 650, 661 (W.D. Va.

 2017) (granting, in part, defendant’s motion to compel arbitration over the objection of the

 plaintiff who had argued, unsuccessfully, that the defendant failed to schedule a hearing within

 60 days).




Case 6:19-cv-00010-NKM-RSB Document 20 Filed 09/10/19 Page 1 of 4 Pageid#: 250
        3.      The Plaintiff has not been prejudiced by the timing of this hearing. The trial of

 this matter is set for April 22, 2020, more than seven months after the date of the scheduled

 hearing. In the event that this matter is not dismissed in its entirety on the Defendants’ Motion to

 Dismiss, there is ample time prior to trial for the Plaintiff to file her expert disclosures and

 otherwise prepare her case.

        4.      It is noteworthy that the Court initially set the deadline for Plaintiff’s initial expert

 disclosure for August 26, 2019 (or 75 days from the date of the Court’s Pretrial Order). Counsel

 for the Defendants consented to Plaintiff’s request, made at the Rule 26(f) conference, to extend

 the expert disclosure deadlines such that Plaintiffs’ deadline for her initial expert disclosure to

 September 24, 2019 (or 105 days from the Pretrial Order). See Joint Report of Rule 26(f)

 Conference, Dkt. 13. Counsel for the Defendants does not object to a further extension of the

 expert disclosure deadlines as proposed by Plaintiff.

        5.      Counsel for Defendants respectfully requests that the Court conduct the hearing,

 as scheduled on September 13, 2019.

        WHEREFORE the Defendants Bedford County School Board and Dr. Douglas R.

 Schuch respectfully request that the Court overrule the Plaintiff’s Objection and enter an Order

 dismissing the First Amended Complaint with prejudice and granting them such further relief as

 the Court may deem appropriate.

                                                         RESPECTFULLY SUBMITTED,




                                   -2-
Case 6:19-cv-00010-NKM-RSB Document 20 Filed 09/10/19 Page 2 of 4 Pageid#: 251
                                                   BEDFORD COUNTY SCHOOL BOARD
                                                   AND DR. DOUGLAS R. SCHUCH

                                                   By Counsel


  /s/ Stacy L. Haney
 Stacy L. Haney, Esq. (VSB 71054)
 HANEY PHINYOWATTANACHIP PLLC
 11 S. 12th Street, Suite 300C
 Richmond, VA 23219
 Telephone: (804) 500-0301
 Facsimile: (804) 500-0309
 shaney@haneyphinyo.com
         Counsel for Bedford County School Board
         and Dr. Douglas R. Schuch




                                   -3-
Case 6:19-cv-00010-NKM-RSB Document 20 Filed 09/10/19 Page 3 of 4 Pageid#: 252
                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of September, 2019, I have electronically filed the

 foregoing using the CM/ECF system, which will automatically send email notification of such

 filing to counsel of record as follows:

                                W. Huntington Byrnes
                                Steven P. Gould
                                BYRNES GOULD PLLC
                                312 Main Street, Suite 200
                                P.O. Box 47
                                Danville, VA 24543
                                Telephone (434) 792-2424
                                HByrnes@byrnesgould.com
                                SGould@byrnesgould.com

                                Counsel for Plaintiff


                                                /s/ Stacy L. Haney
                                               Stacy L. Haney, Esq. (VSB 71054)
                                               HANEY PHINYOWATTANACHIP PLLC
                                               11 S. 12th Street, Suite 300C
                                               Richmond, VA 23219
                                               Telephone: (804) 500-0301
                                               Facsimile: (804) 500-0309
                                               shaney@haneyphinyo.com
                                                       Counsel for Bedford County School Board
                                                       and Dr. Douglas R. Schuch




                                   -4-
Case 6:19-cv-00010-NKM-RSB Document 20 Filed 09/10/19 Page 4 of 4 Pageid#: 253
